DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are rejected in the Instant Application.


Priority
Examiner acknowledges Applicant’s claim to priority benefits of provisional patent application 63/053,672 filed 07/19/2020.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/18/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.





Claim Objections
Claims 1, 9, 17 are objected to because of the following informalities:  the final limitation reads ‘display the visual map to a the current user..’.  Appropriate correction is required. Examiner suggests removing the ‘a’ from the limitation. 
Claims 6, 14, 19 are objected to because of the following informalities:  the limitation reads ‘providing s source’.  Appropriate correction is required. Examiner suggests changing the ‘s’ to an ‘a’ in the limitation. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldman et al. (US20140040783A1) hereinafter Goldman.

Regarding claims 1, 9, 17. Goldman teaches a system for providing multi-point-of-view video chatting environment for a group of participants over a computer network (Abstract: social media platform is provided for interacting in a three-dimensional platform), the computer network being configured to communicatively interconnect a network server and a plurality of client devices over the Internet, the client device comprises: 
a microphone (¶0078 users' microphones); 
a video capture device having speakers (¶0077 streaming facial images 1855 are imported from users' web cams); 
a display device (¶0071 client devices 1702, 1704, 1706, 1708 include a video display for presenting the instantiated media ); 
a memory having instructions stored thereon (¶0104 see memory); and 
a processor configured to execute the instructions on the memory to cause the electronic client device to (¶0104 see processor): 
receive other user location and field of view data for other users within the multi-point-of-view video chatting environment (¶0042 see Based upon his or her seating or standing location within the three-dimensional virtual social venue 100, each user has a unique position and orientation—and corresponding perspective and field of view—within the virtual three-dimensional space. When media content is instantiated onto a viewing surface 101 or 102 within the three-dimensional space, it is scaled, rotated to a yaw and pitch, and depth-transformed consistent with the relative differences between the user's position and orientation and the viewing surface's position and orientation. This three-dimensional transformation is unique to each user, so it is preferably managed by each user's own client-side hardware resources [Each user provides a POV and video/audio content]); 
determine a current location and field of view of a current user the client device within the multi-point-of-view video chatting environment (¶0042 see Based upon his or her seating or standing location within the three-dimensional virtual social venue 100, each user has a unique position and orientation—and corresponding perspective and field of view—within the virtual three-dimensional space. When media content is instantiated onto a viewing surface 101 or 102 within the three-dimensional space, it is scaled, rotated to a yaw and pitch, and depth-transformed consistent with the relative differences between the user's position and orientation and the viewing surface's position and orientation.); 
receive current user streaming video and audio data from the microphone and video capture device of a current user of the client device (¶0078 see the audio expressions of surrounding participating users are reproduced for each user in a surround-sound scheme correlated and consistent with the relative spatial arrangement of the participating user with surrounding participating users. When a user's avatar turns around within the virtual social venue, the surround-sound is rotated to that user in a manner correlated and consistent with the relative rotation of the participating user's avatar within the virtual social venue. Also, consistent with the three-dimensional environment, the audio expressions received by any given recipient is attenuated and delayed as a function of the virtual distance between the recipient's avatar and the producer's avatar.); 
transmit the current location and field of view of a current user and the streaming video and audio data from the current user to the network server (¶0078 see voice communications 1856 (or other audio expressions of participating users) are imported from users' microphones or web cams and reproduced in the virtual three-dimensional space 1820 for other participants to hear); 
receive current location and field of view of each of other users and the streaming video and audio data from each of other user from the network server (¶0102 see each avatar has a unique position and corresponding field of view from within the virtual social venue. Functional block 2470 displays the extrinsically-sourced media while simultaneously displaying the avatars of neighboring participating users to each of the participating users. In other words, the virtual social venue and any instantiated media content is displayed to each avatar from that avatar's unique perspective and field of view. This includes transforming the instantiated media content to a yaw and pitch consistent with the relative orientations and positions of each user's avatar to the viewing surface.); 
generate a visual map of the multi-point-of-view video chatting environment containing an avatar and a puck for the current user and each of the other users, the puck associated with each user is rendered at a position within the visual map and an orientation associated with the field of view associated with the corresponding user (Fig 18 element 1855 see streaming facial images Fig 26 element 2630 ¶0077 see FIG. 18 also illustrates the importation and mapping of other extrinsic content into the virtual social venue 1810. In one embodiment, profile pictures 1862 are imported from the one or more social networks 1860 and mapped onto the avatars 1850, 1851, etc., of admitted users. In another embodiment, streaming facial images 1855 are imported from users' web cams and mapped onto the corresponding avatars 1850, 1851); 
generate a current user audio stream corresponding to a combination of all of the streaming audio data from the other users (Fig 18 element 1856 see voice communications ¶0046 see audio content streamed into the virtual world may also be mixed with attenuated sounds from other media content being instantiated on nearby viewing surfaces. ); and 
display the visual map to a the current user and play the combination of all of the streaming audio data from the other users on the display device (¶0046 to enhance the social experience, audio content streamed into the virtual social venue is mixed with ambient audio expressions (such as shouting, booing, clapping, or real voice expressions) from the participants. The audio content streamed into the virtual world may also be mixed with attenuated sounds from other media content being instantiated on nearby viewing surfaces. The audio is also preferably streamed to each participant in a 3-D, surround-sound format, with ambient sounds from surrounding sources being attenuated and delayed as a function of the distance between the user's avatar and the source of the sound.). 
Further Regarding Claim 9: Goldman further teaches a method (Claim 1)
Further Regarding Claim 17: Goldman further teaches a non-transitory computer readable medium (¶0088 and ¶0104)
Regarding claims 2, 10. Goldman further teaches the system according to claim 1, wherein the avatar for each of the other users corresponds to an image of the corresponding user (¶0025 see this portion illustrating avatars on whose heads the users' profile images have been imported from the users' social networks).
Regarding claims 3, 11. Goldman further teaches the system according to claim 1, wherein the avatar for each of the other users corresponds to streaming video data received from each of the other users (¶0077 see streaming facial images 1855 are imported from users' web cams and mapped onto the corresponding avatars).
Regarding claims 4, 12. Goldman further teaches the system according to claim 1, wherein the combination of all of the streaming audio data from the other users utilizes a distance of the current user location to each of the other users locations and an orientation of the field of view for each of the other users to the current user when combining the streaming audio data (¶0046 see  The audio is also preferably streamed to each participant in a 3-D, surround-sound format, with ambient sounds from surrounding sources being attenuated and delayed as a function of the distance between the user's avatar and the source of the sound). 
Regarding claims 5, 13. Goldman further teaches the system according to claim 4, wherein the distance of the current user to each of the other users includes volume of each of the respective streaming audio data based upon a relative difference and orientation in the distances of each of the other users to the current user (¶0046 see enhance the social experience, audio content streamed into the virtual social venue is mixed with ambient audio expressions (such as shouting, booing, clapping, or real voice expressions) from the participants. The audio content streamed into the virtual world may also be mixed with attenuated sounds from other media content being instantiated on nearby viewing surfaces. The audio is also preferably streamed to each participant in a 3-D, surround-sound format, with ambient sounds from surrounding sources being attenuated and delayed as a function of the distance between the user's avatar and the source of the sound).
Regarding claims 6, 14, 19. Goldman further teaches the system according to claim 5, wherein the volume of each of the streaming audio data is reduced when an obstacle is between the current user and each of the other users providing s source of the respective streaming audio data when combined with each of the other users streaming audio data (¶0078 see voice communications 1856 (or other audio expressions of participating users) are imported from users' microphones or web cams and reproduced in the virtual three-dimensional space 1820 for other participants to hear. Preferably, the reproduction of sounds is done after filtering the audio expressions to cancel noises sourced from the virtual social venue, including the shared media content. Also, the audio expressions of surrounding participating users are reproduced for each user in a surround-sound scheme correlated and consistent with the relative spatial arrangement of the participating user with surrounding participating users.).
Regarding claims 7, 15. Goldman further teaches the system according to claim 1, wherein the client device receives a move input command to move the current location of the current user within the visual map of the multi- point-of-view video chatting environment (¶0058 see users that are selected, or otherwise able to view the video feed, can choose to move the video feed to any display, or the display of their choice, for experiencing the content. In this manner, a user can select one or more video feeds for populating displays within the social venue for the enjoyment of all or subgroups of users).
Regarding claims 8, 16. Goldman further teaches the system according to claim 7, where the client device further receives a rotate input command to alter the field of view of the current user within the visual map of the multi-point-of- view video chatting environment (¶0078 see When a user's avatar turns around within the virtual social venue, the surround-sound is rotated to that user in a manner correlated and consistent with the relative rotation of the participating user's avatar within the virtual social venue ).
Regarding claims 18. Goldman further teaches the non-transitory computer-readable recording medium according to claim 16, wherein the combination of all of the streaming audio data from the other users utilizes a distance of the current user location to each of the other users locations and an orientation of the field of view for each of the other users to the current user when combining the streaming audio data, the distance of the current user to each of the other users includes volume of each of the respective streaming audio data based upon a relative difference in the distances of each of the other users to the current user (¶0046 see enhance the social experience, audio content streamed into the virtual social venue is mixed with ambient audio expressions (such as shouting, booing, clapping, or real voice expressions) from the participants. The audio content streamed into the virtual world may also be mixed with attenuated sounds from other media content being instantiated on nearby viewing surfaces. The audio is also preferably streamed to each participant in a 3-D, surround-sound format, with ambient sounds from surrounding sources being attenuated and delayed as a function of the distance between the user's avatar and the source of the sound).
	
Regarding claims 20. Goldman further teaches the non-transitory computer-readable recording medium according to claim 19, the client device receives a move input command to move the current location of the current user within the visual map of the multi-point-of-view video chatting environment and receives a rotate input command to alter the field of view of the current user within the visual map of the multi-point-of- view video chatting environment (¶0058 see users that are selected, or otherwise able to view the video feed, can choose to move the video feed to any display, or the display of their choice, for experiencing the content. In this manner, a user can select one or more video feeds for populating displays within the social venue for the enjoyment of all or subgroups of users  ¶0078 see When a user's avatar turns around within the virtual social venue, the surround-sound is rotated to that user in a manner correlated and consistent with the relative rotation of the participating user's avatar within the virtual social venue ).



Conclusion
References are cited not only for their quoted language but for all that they teach.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atta Khan whose telephone number is 571-270-7364.  The examiner can normally be reached on M-F 09:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATTA KHAN/
Examiner, Art Unit 2449